 


116 SRES 73 IS: Calling on the Kingdom of Saudi Arabia to immediately release Saudi Women’s Rights activists and respect the fundamental rights of all Saudi citizens. 
U.S. Senate
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III 
116th CONGRESS 
1st Session 
S. RES. 73 
IN THE SENATE OF THE UNITED STATES 
 
February 14, 2019 
Mr. Rubio (for himself, Mr. Cardin, Mr. Moran, Mr. Durbin, Mr. Sasse, Mr. Kaine, Ms. Collins, Mr. Coons, Mr. Booker, Mr. Merkley, Mr. Murphy, Mrs. Shaheen, and Mr. Markey) submitted the following resolution; which was referred to the Committee on Foreign Relations 
 
RESOLUTION 
Calling on the Kingdom of Saudi Arabia to immediately release Saudi Women’s Rights activists and respect the fundamental rights of all Saudi citizens.  
 
 
Whereas the United States Government and the Government of Saudi Arabia share an important security partnership;  Whereas Saudi Crown Prince Mohammed bin Salman said during an April 2018 interview with The Atlantic magazine, I support women … In our religion there is no difference between men and women … We don’t want divided treatment for different people; 
Whereas Saudi authorities, since Mohammed bin Salman became Crown Prince, have relaxed some repressive restrictions on women, including by allowing women to drive, attend certain sporting events, and enter some professions which were previously closed to them;  Whereas, in May 2018, Saudi authorities began arresting women’s rights activists and their supporters, including those who had campaigned for the right to drive ahead of the government’s announcement granting women the right to drive effective June 24, 2018; 
Whereas those detained included— (1)Samar Badawi, who petitioned Saudi authorities to allow women the right to drive, vote, and run in municipal elections; 
(2)Nouf Abdelaziz, who expressed solidarity with arrested women’s rights activists;  (3)Mayaa al-Zahrani, an activist and friend of Abdelaziz; 
(4)Nassima al-Sadah, who campaigned for the right to drive and against the government’s male guardianship laws;  (5)Hatoon al-Fassi, a professor of women’s history who was one of the first Saudi women to acquire a driver’s license; and 
(6)Loujain al-Hathloul who spent 73 days in detention for defying the driving ban in 2014–15;  Whereas one of the detained women, Aziza al-Youssef, is a United States permanent resident who maintains a residence in Virginia; 
Whereas Saudi authorities, on June 2, 2018, announced that they would provisionally release eight individuals and refer nine individuals to trial, where they could face the following serious charges that carry penalties of up to 20 years in prison cooperating with entities hostile to the kingdom, recruiting persons in a sensitive government agency to obtain confidential information to harm the interests of the kingdom, and providing financial and moral support to hostile elements abroad;  Whereas, in 2012, Samar Badawi, one of the activists detained by the Saudi authorities, received the International Women of Courage Award from the United States Department of State; 
Whereas Samar Badawi’s brother, Raif Badawi, has remained imprisoned in Saudi Arabia since 2012 and was publically flogged for his work calling for free speech on his website Free Saudi Liberals and his lawyer, Waleed Abu al-Khair, is serving a 15-year sentence for his work defending human rights;  Whereas, according to a 2018 Human Rights Watch report, Saudi interrogators tortured at least three of the Saudi women activists detained beginning in May 2018; 
Whereas the reports of torture include electric shocks, whippings, beatings, and sexual harassment and assault;  Whereas, according to news reports, a top adviser of Crown Prince Mohammed bin Salman, Saud al-Qahtani, has been present during interrogation sessions with the women’s rights activists; 
Whereas, on January 16, 2019, more than 200 academics from around the world sent a letter to the Saudi King calling on the Government of Saudi Arabia to release Dr Hatoon Aiwad-al-Fassi and other women’s rights advocates who remain in detention;  Whereas the United States Senate resolved on International Women’s Day on March 8, 2018, that the empowerment of women is inextricably linked to the potential of a country to generate economic growth, sustainable democracy, and inclusive security; 
Whereas the Department of State’s 2017 report on human rights practices in Saudi Arabia stated that the Government of Saudi Arabia's review of guardianship laws had not yet been completed, that the Government of Saudi Arabia restricts the foreign travel of women, and that the Government of Saudi Arabia continues to discriminate against women;  Whereas the arrests of women’s rights activists and their supporters since May 2018 are contrary to the Government of Saudi Arabia’s stated reform goals; and 
Whereas the detention and reported abuse of women’s rights activists and the murder of Jamal Khashoggi, a Washington Post journalist and United States resident, demonstrate a blatant disregard for human rights and the freedom of expression: Now, therefore, be it   That the Senate— 
(1)calls on the Kingdom of Saudi Arabia to immediately release and drop any politically motivated charges against the detained Saudi women’s rights activists related to peaceful activities to advance human rights in Saudi Arabia, which are protected under international law;  (2)expresses concern over the reported use of torture by the Government of Saudi Arabia against the women’s activists, and urges investigation into such allegations and the holding accountable of perpetrators; 
(3)recognizes that the strategic relationship with Saudi Arabia is in the national interest of the United States;  (4)reaffirms that the global recognition and protection of basic human rights, including women’s rights, is in the national security interest of the United States; 
(5)urges the Government of Saudi Arabia to reform its laws that restrict basic human rights, including women’s rights, such as by abolishing the male guardianship system;  (6)urges the President and the Secretary of State to affirm the support of the United States for the right of activists to peacefully advocate for the protection of universal human rights; 
(7)calls on the President to press the Government of Saudi Arabia to immediately release all political prisoners, human rights defenders, journalists, and bloggers, including Raif Badawi, Waleed Abu al-Khair, and others who support religious freedom, and the women’s rights activists detained after May 2018; and  (8)calls on the President to comply with the request submitted under subsection (d) of section 1263 of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) for a determination under subsection (a) of that section with respect to the persons responsible for the murder of Saudi journalist Jamal Khashoggi.
 
